Opinion issued December 31, 2003






















In The
Court of Appeals
For The
First District of Texas
 

 
 
NO. 01-02-01315-CV
____________
 
ALTAR BOYS MANAGEMENT COMPANY, L.L.C.,
EASTERN BLOC ENTERTAINMENT, LTD.,
AND ROBERT W. THOMAS, Appellants
 
V.
 
THE PLANK COMPANIES, INC., Appellee
 

 
 
On Appeal from the 61st District Court
Harris County, Texas
Trial Court Cause No. 2001-26137-A
 

 
 
MEMORANDUM  OPINION
          The parties to this appeal have informed this Court that they have reached a
settlement agreement, and they have filed a joint motion to dismiss this appeal.  No
opinion has issued.  Accordingly, the parties’ joint motion is granted, and the appeal
is hereby dismissed.  Tex. R. App. P. 42.1(a).  All other pending motions are denied
as moot.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).